 

Case 1:20-cv-00283-JJM-LDA Document 22 Filed 12/28/20 Page 1 of 3 PagelD #: 213

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

In re: Devon Denzel Letourneau, in the
Capacity of Executor for, DEVON
DENZEL LETORNEAU, ESTATE.
(and)

In re: Charles Emanuel Porter Pona, in
the Capacity of Executor for,
CHARLES EMANUEL PORTER
PONA, ESTATE [Similarly Situated].
-PETITIONERS,

Vv.

C.A. No. 20-269-JJM-LDA
and

THE STATE OF RHODE ISLAND, C.A. No. 20-283: IMELDA!

GINA M. RAIMONDO, GOVERNOR
OF RHODE ISLAND, PETER F.
NERONHA, ATTORNEY GENERAL
OF RHODE ISLAND, MARISA P.
BROWN, STATE COURT
ADMINISTRATOR, RHODE ISLAND
DEPARTMENT OF CORRECTIONS,
PATRICIA COYNE-FAGUE, PRISON
DIRECTOR (RIDOC).,

“RESPONDENTS and or
Defendants., (Trustees). (and) [their
successors].

eee ee ee OOO eee eae ae es es

 

ORDER
Petitioners filed for a Writ of Mandamus against the State of Rhode Island and
various State officials. Among other things, the Petitioners seek hundreds of millions

of dollars from the individual State Defendants and asks the Court to “enforce U.S.

 

1 Petitioners filed the identical Writ of Mandamus in two cases on behalf of
both Plaintiffs. When the ECF Nos. are different between the two case filings, the
Court will reference them both.

 
 

Case 1:20-cv-00283-JJM-LDA Document 22 Filed 12/28/20 Page 2 of 3 PagelD #: 214

sovereignty of the executive office(s) of the Petitioners” and the “return of both
executor’s personal, physical, living, breathing, flesh, blood and bone natural body
which is property of Petitioners’ Estates.” ECF No. 1 at 19.

The State of Rhode Island filed a Motion to Dismiss.2, ECF No. 16/17. The
Petitioners responded with Motions to Strike because the State’s Motion to Dismiss
did not use proper capitalization in its heading. ECF Nos. 17 and 18/18 at 4-6.

The State moves to dismiss on many grounds, any of which would support
dismissing this Petition for a Writ of Mandamus. Most simply, this Court lacks
jurisdiction to issue a Writ of Mandamus against the State or any of its officials. 28
U.S.C. § 1361 (“The district courts shall have original jurisdiction of any action in the
nature of mandamus to compel an officer or employee of the United States or any agency
thereof to perform a duty owed to the plaintiff.”) (emphasis added). Because the
Petitioners seek a mandamus against State officials, this matter must be dismissed

because the Court lacks subject matter jurisdiction.?

The Court GRANTS the Defendants’ Motion to Dismiss. ECF No. 16 (20-ev-
269) and ECF No. 17 (20-cv-283) and DENIES Petitioner’s Motion to Strike. ECF No.

17, 18 (20-cv-269) and ECF No. 18 (20-cv-283). This matter is now closed.

 

2 Although only the Defendant State of Rhode Island appears to have filed the
Motion to Dismiss, the Court assumes it was filed on behalf of all the individually
named state defendants as well. The Court will refer to them collectively as “the
State.”

3 Additionally, the Court could dismiss this matter because the Petitioners
claim that they are Estates, and Estates are not allowed to be represented pro se. LR
Gen 205.

 
 

Case 1:20-cv-00283-JJM-LDA Document 22 Filed 12/28/20 Page 3 of 3 PagelD #: 215

 

 

IT IS SO ORDERED. //' os f -
~~ Na YU sr ¢ fs /

John J. McConnell, Jr.

Chief Judge

United States District Court

December 28, 2020
